DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 12/14/2020, which are in response to USPTO Office Action mailed 8/14/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7, 10-14, 16, 19-20 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash et al. (US PGPUB No. 2002/0029207; Pub. Date: Mar. 7, 2002) in view of Harvey et al. (US PGPUB No. 2010/0161492; Pub. Date: Jun 24, 2010) and MacNicol et al. (US PGPUB No. 2002/0198872; Pub. Date: Dec. 26, 2002).
Regarding independent claim 1,
	Bakalash discloses a computer implemented method for execution of aggregation expressions on a distributed non-relational database system. See Paragraph [0168], (The disclosed invention is directed to a computer system that allows users to execute multidimensional reports, forecasts, etc. using a DBMS System and an MDD Aggregation Module for aggregating data in a multi-dimensional storage structure.).
the method comprising the acts of: receiving a database operation request including at least an aggregation operation to be executed on the distributed database and non-relational source data stored in the distributed database from an end user system. See Paragraph [0184] and FIG. 6D, (Database requests are forwarded to the Aggregation Engine comprising an Aggregation Management Module  for "on-the-fly" data aggregation.). See FIG. 6B, (The illustrated stand-alone Aggregation Server includes an Aggregation Module coupled with an MDDB Handler and further coupled to the MDDB, i.e. non-relational storage.). The examiner notes that a user request whose result requires aggregation operations to be performed would necessarily indicate or otherwise list desired operations, i.e. a request including an aggregation operation.
determining, by a computer system, an optimized plan for execution of the aggregation operation on source data stored under a non-relational architecture responding to receiving the database operation request. See FIG. 19A, Paragraph [0243], (The illustrated query interface includes a query handler configured to optimize a received SQL statement for more efficient query handling where the optimized SQL request is then delivered to the MDD Aggregation Module.). See FIG. 6B, (The illustrated stand-alone Aggregation Server includes an Aggregation Module coupled with an MDDB Handler and further coupled to the MDDB, i.e. non-relational storage.).
wherein the aggregation operation includes a plurality of data operations on a distributed non-relational database. See Paragraph [0233], (The MDD is a non-relational data structure for storing aggregated data.). See Paragraph [0237], (A query handler forward requests involving data stored in the MDD to the SQL handler of the MDD Aggregation module, i.e. aggregation operations comprising data operations on a non-relational storage system.).
modifying, by the computer system, the plurality of data operations to optimize execution. See FIG. 13, Paragraph [0224], (The illustrated Central Data Warehouse includes a ROLAP and RDMBS component configured to perform partial aggregation operations in order to maximize, i.e. optimize, query performance.).
wherein the results are stored under the non-relational architecture. See Paragraph [0179], (Results of data aggregation are efficiently stored in the MDDB.). See Paragraph [0233], (The MDDB is a non-relational data structure.).
generating a result of the merged aggregation operation, the results generated under the non-relational architecture. See Paragraph [0179], (Results of data aggregation are efficiently stored in the MDDB.). See Paragraph [0233], (The MDDB is a non-relational data structure.).
Bakalash does not disclose the step of splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation.
instructing each of the plurality of database nodes to perform the distributed aggregation operation.
aggregating, at a merging server, the results of the distributed aggregation operation from each of the plurality of database nodes responsive to receiving the aggregation operation.
and performing the merged aggregation operation on the aggregated results of the distributed aggregation operation from each of the plurality of database nodes hosting the non-relational source data.
Harvey discloses the step of splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation. See Paragraph [0112], (The disclosed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
instructing each of the plurality of database nodes to perform the distributed aggregation operation. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation on multiple nodes, i.e. servers.)
aggregating, at a merging server, the results of the distributed aggregation operation from each of the plurality of database nodes responsive to receiving the aggregation operation. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation. The multiple shard operations are able to return aggregation operation results, which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager, i.e. a merging server.)
and performing the merged aggregation operation on the aggregated results of the distributed aggregation operation from each of the plurality of database nodes hosting the non-relational source data. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)
The examiner notes that Paragraph [0234] of Bakalash discloses that the processes performed by the invention are aimed towards making user-querying of a non-relational storage structure, the MDDB, no different than querying a relational table of a standard DBMS by integrating the aggregation mechanism described above. These mechanisms would allow the process to be compatible with conventional relational DBMS such as those described by Harvey.
Bakalash and Harvey are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having Bakalash and Harvey before them to modify the data system of Bakalash to include the result aggregation and multi-source processing method disclosed by Harvey. Doing so would allow the system to perform aggregation operations on data entering the system from multiple sources via parallel processing in order to improve system performance.
Bakalash-Harvey does not disclose the step of executing dependency analysis to identify a plurality of database nodes having data targeted by the plurality of data operations.
wherein the plurality of database nodes enable storage of at least two documents having different schemas within at least a singular grouping of documents,
and wherein the act of executing the dependency analysis includes identifying at least one data field to be eliminated from the plurality of data operations;




MacNicol disclose the step of executing dependency analysis to identify a plurality of database nodes having data targeted by the plurality of data operations. See Paragraph [0081], (Describing a process for optimization and execution of queries aggregating information from multiple database tables. The method is capable of performing a functional dependency analysis in order to determine certain criteria about nodes involved in the execution of a query, i.e. executing dependency analysis to identify nodes having data targeted by the plurality of data operations.).
wherein the plurality of database nodes enable storage of at least two documents having different schemas within at least a singular grouping of documents, See Paragraphs [0087]-[0091], (Paragraphs [0087]-[0091] illustrates the process of creating a unified view of a plurality of tables where tableB comprises attributes b1, b2, b3, b4 and tableC comprises attributes c1, c2, c3, c4. Therefore, the physically separated database tables have different schemas within at least the database server system tables.).
and wherein the act of executing the dependency analysis includes identifying at least one data field to be eliminated from the plurality of data operations; See Paragraph [0080], (The method includes a set of applying criteria to determine whether an aggregation function is to be disqualified. Queries are performed by requesting information from physically separate database tables. ).  See FIG. 5B and Paragraph [0076], (Step 1 of FIG. 5B illustrates a plurality of scan nodes operating in parallel on physically separate database tables. Step 2 enabling grouping and aggregation to be performed in parallel on each segment of data.). The examiner notes that each node of FIG. 5B comprises data from distinct database tables, i.e. at least one data field. See Paragraph [0081], (Disqualification criteria are determined for each node individually. Nodes that do not meet criteria are disqualified from processing as the method cannot be applied to the, i.e. identifying at least one data field to be eliminated from the plurality of data operations.).
Bakalash, Harvey and MacNicol are analogous art because they are in the same field of endeavor, content delivery systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash-Harvey to include the method of processing parallel queries via aggregation as described by MacNicol. The method makes use of parallel processing to drain resources from physically separate tables and subsequently perform aggregation operations on the various tables. The resulting improvement would be the increased efficiency resulting from processing multiple tables in parallel that meet a set of criteria including those related to dependency analysis as described in Paragraph [0081] of MacNicol.

Regarding dependent claim 2,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
	Harvey further discloses the step wherein splitting the aggregation operation into a distributed aggregation operation and a merged aggregation operation, See Paragraph [0112], (Aggregation operations are processed in parallel on multiple database servers/shards, each of which returns aggregated results of operations, i.e. a distributed aggregation operation.). See Paragraph [0109], (Multiple instances of the aggregate query are executed on multiple shards. The results of said multiple queries are merged into a single query result, i.e. a merged aggregation operation.). 
includes identifying operations for execution on database shards or respective database nodes. See Paragraph [0082], (A middle tier utilizing distributing computing techniques to split complex computational tasks into multiple subtasks and executing each in parallel on multiple processors, i.e. identifying operations for execution on shards.).
identifying operations that rely on merging data output from other operations. See Paragraph [0112], (A shard manager determines the amount of shards needed to deliver a query result, i.e. how many individual operations are required to deliver a merged query result, in a suitable query response time and merges the shards accordingly, i.e. an aggregation operation relies on merging all shards assigned to it.).
Regarding dependent claim 7,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
Harvey further discloses the step wherein the operation in the sequence is a merge operation. See Paragraph [0112], (A shard manager determines the amount of shards needed to deliver a query result in a suitable query response time and merges the shards accordingly, i.e. a merge operation is a step in the sequence of assembling the result of an aggregation query.).


Regarding dependent claim 10,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
Harvey further discloses the step comprising the act of designating the merging shard server from among the plurality of database nodes according to a performance metric of the merging shard server. See Paragraph [0109], (Partitioning facilitates submitting the same aggregate query to a plurality of shards in parallel, i.e. designating shards for query processing. Multiple instances of the same aggregate query may be executed on multiple shards in order to improve overall query response time for multiple instances of an identical aggregate query, i.e. the amount of aggregation operations relates to overall query response time, i.e. a performance metric.).

Regarding dependent claim 11,
As discussed above with claim 10, Bakalash-Harvey-MacNicol discloses all of the limitations.
Harvey further discloses the step wherein the performance metric comprises a number of aggregation operations being performed on the merging shard server. See Paragraph [0109], (Multiple instances of the same aggregate query may be executed on multiple shards, i.e. a number of aggregation operations, in order to improve overall query response time for multiple instances of an identical aggregate query, i.e. the amount of aggregation operations relates to overall query response time, i.e. a performance metric comprising an amount of aggregation operations.).
Regarding dependent claim 12,
As discussed above with claim 1, Bakalash-Harvey- MacNicol discloses all of the limitations.
Harvey further discloses the step wherein the distributed aggregation operations is executed across a plurality of nodes in parallel. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation executed in parallel.).

Regarding independent claim 13,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 20,
As discussed above with claim 13, Bakalash-Harvey-MacNicol discloses all of the limitations.
Harvey further discloses the step wherein the aggregation engine is configured to manage execution of the distributed aggregation operation across a plurality of nodes in parallel. See Paragraph [0112], (The employed method comprises a performance improvement in the form of processing small portions of data in parallel on multiple database servers/shards, i.e. a distributed aggregation operation, that are able to return aggregation operation results which can then be merged into and presented as a single result, i.e. a merged aggregation operation, by a shard manager.)

Regarding dependent claim 23,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
MacNicol further discloses the step wherein identifying the at least one data field to be eliminated from the execution of the plurality of data operations further comprises passing data from at least one prior operation of the plurality of data operations to at least one subsequent operation of the plurality of data operations. See FIG. 5B, (The method illustrated in FIG. 5B begins at step 1 where each individual table is scanned. The scan nodes from step 1 are transformed by a GroupBy operation in step 2 and further into a UnionAll node in step 3, finally a GroupBy node in step 4, i.e. passing data from previous operations to subsequent operations.). The examiner notes that each node of FIG. 5B comprises data from distinct database tables, i.e. at least one data field.

Regarding dependent claim 24,
	The claim is analogous to the subject matter of dependent claim 23 directed to a computer system and is rejected under similar rationale.

Claims 3, 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey and MacNicol as applied to claim 1 above, and further in view of Chowdhuri et al. (US PGPUB No. 2006/0218123; Pub. Date: Sep. 28, 2006).
Regarding dependent claim 3,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
	Bakalash-Harvey-MacNicol does not disclose the step wherein the aggregation operation includes a sequence of execution for the plurality of data operations.
the act of determining includes identifying a sequence of execution wherein execution of an operation in the sequence permits optimization of a preceding operation or a subsequent operation.
	Chowdhury discloses the step wherein the aggregation operation includes a sequence of execution for the plurality of data operations. See Paragraph [0209], (The disclosed system for parallel query optimization discloses the use of an optimizer for expansion of aggregation operations, i.e. determining the sequence of executing an aggregation operation, in order to minimize resources used within a pipeline system.).
the act of determining includes identifying a sequence of execution wherein execution of an operation in the sequence permits optimization of a preceding operation or a subsequent operation. See Paragraph [0209], (For a pipelining procedure of "N" streams, the aggregation operator works on each of the "N" streams. FIG. 10C illustrates an aggregation operation where 3 streams are processed by from one aggregation operation to another and merge at a final aggregation operation, i.e. at least two consecutive operations.).
Bakalash, Harvey, MacNicol and Chowdhuri are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-MacNicol to include the method of generating alternate execution plans during query processing as disclosed by Chowdhuri. Doing so would allow the system to optimize aggregation operations via a pipelining and merging after all the separate aggregation operations are resolved via parallel processing.

Regarding dependent claim 8,
As discussed above with claim 7, Bakalash-Harvey-MacNicol discloses all of the limitations.
	Bakalash-Harvey-MacNicol does not disclose the step wherein a preceding operation can be performed on a set of data stored on one of the plurality of database nodes.
	Chowdhuri disclose the step wherein a preceding operation can be performed on a set of data stored on one of the plurality of database nodes. See Paragraph [0126], (User queries in a relational database system, i.e. database nodes, are broken down into relational algebra operations for determining query results, i.e. aggregation operations.).
Bakalash, Harvey, MacNicol and Chowdhuri are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-MacNicol to include the data storage step disclosed by Chowdhuri. Bakalash discloses storing merged aggregation data in storage but does not disclose that the data is sourced; Chowdhuri discloses that the data to be processed is stored in a relational database system as described above. This step allows data to be organized according to a relational database schema instead of entering raw, unstructured data.

Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.


Claims 5-6 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey and MacNicol as applied to claim 1 above, and further in view of Stanfill et al. (US PGPUB No. 2006/0294129; Pub. Date: Dec. 28, 2006).
Regarding dependent claim 5,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
	Bakalash-Harvey-MacNicol does not disclose the step wherein the act of modifying includes analyzing dependencies defined in the at least one execution stage.
modifying a sequence of execution of the operations within the at least one execution stage.
Stanfill discloses the step wherein the act of modifying includes analyzing dependencies defined in the at least one execution stage. See Paragraph [0097], (The disclosed multi-stage aggregation engine can be extended to additional stages of aggregation and includes instructions for handling dependent and non-dependent key fields for each stage of aggregation, i.e. analyzing dependencies.).
modifying a sequence of execution of the operations within the at least one execution stage. See Paragraph [0056], (The disclosed rollup plans include key sets that represent ordered pairs of aggregated data sets, i.e. aggregation sequences). See Paragraph [0059], (The method includes a step of determining which key set to use at a particular aggregation stage.).
Bakalash, Harvey, MacNicol and Stanfill are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-MacNicol to include the stage-based aggregation operation processing as disclosed by Stanfill. Doing so would allow the system to determine which data is to be aggregated at every stage of processing using the key sets described above, thereby optimizing query execution by processing aggregation operations in parallel through a plurality of stages.

Regarding dependent claim 6,
As discussed above with claim 5, Bakalash-Harvey-MacNicol-Stanfill discloses all of the limitations.
	Bakalash-Harvey-Stanfill does not disclose the step wherein the act of modifying includes recursively analyzing the sequence of execution for further optimization responsive to changes in determining the optimized plan.
	MacNicol discloses the step wherein the act of modifying includes recursively analyzing the sequence of execution for further optimization responsive to changes in determining the optimized plan. See FIG. 6A-6B, (The method of 6A-6B includes step 601 of receiving a query and generating a query tree. Step 606 comprises repeatedly traversing steps 602-605 for all notes in order to perform transformative optimizations on all nodes that qualify, i.e. recursively analyzing the sequence of execution (the nodes) for further optimization responsive to changes in determining the optimized plan. The examiner notes that transformations performed by the transformation engine are changes in determining the optimized plan.).
Bakalash, Harvey, MacNicol and Stanfill are analogous art because they are in the same field of endeavor, content delivery systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash-Harvey-MacNicol-Stanfill to the method of recursively optimizing a query tree for a parallel aggregated query as disclosed by MacNicol. Doing so would allow the system to individually process all nodes of a query tree in order to individually optimize eligible elements of the query. The resulting improvement would be the performance optimizations achieved by the transformation engine which result in a more efficient query execution process.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey and MacNicol as applied to claim 1 above, and further in view of Choi et al. (US PGPUB No. 2004/0186826; Pub. Date: Sep. 23, 2004).
Regarding dependent claim 9,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
	Bakalash-Harvey-MacNicol does not disclose the step wherein determining the optimized plan includes analyzing a query predicate to identify a subset of data to be processed by operations within an aggregation wrapper.
	Choi discloses the step wherein determining the optimized plan includes analyzing a query predicate to identify a subset of data to be processed by operations within an aggregation wrapper. See Paragraph [0010], (The disclosed data search engine includes steps for receiving search results from a search agent, i.e. analyzing query predicates, and forwarding said results and result attributes to an extended search broker for aggregation into a wrapper, i.e. an aggregation wrapper.).
Bakalash, Harvey, MacNicol and Choi are analogous art because they are in the same field of endeavor, optimizing data processing via aggregation operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Bakalash-Harvey-MacNicol to include the aggregation wrapper and associated data search engine disclosed by Choi. Doing so would allow the system to route data items from storage into appropriate wrappers for further aggregation operation processing via a series of search brokers.

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakalash in view of Harvey and MacNicol as applied to claim 1 above, and further in view of Bickford et al. (US PGPUB No. 2004/0220937; Pub. Date: Nov. 4, 2004).
Regarding dependent claim 21,
As discussed above with claim 1, Bakalash-Harvey-MacNicol discloses all of the limitations.
	Bakalash-Harvey-MacNicol does not disclose the step wherein identifying the at least one data field to be eliminated from the plurality of data operations comprises determining that the at least one data field does not need to be accessed to perform the plurality of data operations.
	Bickford disclose the step wherein identifying the at least one data field to be eliminated from the plurality of data operations comprises determining that the at least one data field does not need to be accessed to perform the plurality of data operations. See Paragraph [0036], (Disclosing a method of managing data field dependencies, i.e. a dependency analysis, in a database system wherein when there are no dependencies on a particular field, i.e. identifying at least one data field to be eliminated, then the field or column can be deleted in order to reduce the size of the table. The examiner notes that Bickford describes a data field with no dependencies as one that can safely be deleted, i.e. it does not need to be accessed.).
Bakalash, Harvey, MacNicol and Bickford are analogous art because they are in the same field of endeavor, optimization of storage services. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bakalash-Harvey-MacNicol to include the method of processing changes in dependencies within a database model as described by Bickford. The resulting improvement would be the optimization of table space obtained by deleting columns that are no long required for query processing. Optimizing storage space is conducive to maintaining data coherency and performance in a database system.

Regarding dependent claim 22,
The claim is analogous to the subject matter of dependent claim 21 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159